Citation Nr: 0639665	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-43 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for skin disease, 
claimed as rash, to include as due to exposure to Agent 
Orange.  

2. Entitlement to service connection for polyarthritis, 
claimed as residuals of a low back injury, to include as due 
to exposure to Agent Orange.  

3. Entitlement to service connection for gum disease.  

4. Entitlement to service connection for left foot pes cavus 
deformity to include as due to exposure to Agent Orange.  

5. Entitlement to service connection for right foot pes cavus 
deformity to include as due to exposure to Agent Orange.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   

The issues of service connection for skin disease and 
polyarthritis are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1. Gum disease does not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the requirements under 38 C.F.R. § 17.161 for service 
connection for the limited purpose of receiving VA treatment 
are not established. 

2. A left foot pes cavus deformity was first clinically 
manifest many years after service, and there is no medical 
evidence showing that the left foot deformity is related to a 
disease or injury of service origin, including exposure to 
Agent Orange.

3. A right foot pes cavus deformity was first clinically 
manifest many years after service, and there is no medical 
evidence showing that the right foot disability is related to 
a disease or injury of service origin, including exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1. Gum disease was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1118 West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.381, 4.150, 17.161 (2006).  

2. Left foot pes cavus deformity was not incurred or 
aggravated by service or due to exposure to Agent Orange 
during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3. Right foot pes cavus deformity was not incurred in or 
aggravated by service or due to exposure to Agent Orange 
during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
April 2004.  The veteran was notified of the evidence needed 
to substantiate the claims for service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran has not 
identified any additionally available evidence, such as 
private medical treatment records, for consideration in his 
appeal.  He has also been afforded the opportunity to testify 
at a hearing at the RO before the undersigned in December 
2005.  

VA did not conduct medical inquiry in the form of a VA 
examination in an effort to substantiate the claims of 
service connection for gum disease and foot disabilities, and 
further development in this respect is not required because 
any opinion obtained would be speculative for the reasons 
that follow.  38 U.S.C.A.§ 5103A (d).  First, there is no 
record of gum disease or a foot deformity or complaints 
relative to such during service, and the feet were evaluated 
as normal at the time of the separation physical examination 
(the gums were not evaluated).  Second, the veteran has not 
furnished any competent evidence of persistent or recurrent 
symptoms relative to gum disease or a foot deformity 
following his discharge from service.  Third, there is no 
competent medical evidence that the veteran currently has gum 
disease.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claims.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also 38 C.F.R. § 3.303(d).

Analysis

Gum Disease

The veteran contends that he has gum disease, manifested by 
loss of teeth, which is the result of the lack of dental 
hygiene during service.  He testified that he had perfect 
teeth upon entering service, but he was unable to maintain 
proper dental hygiene during service and he did not begin to 
have gum problems until after service.  

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  

Further, compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, as noted above, a veteran may be 
entitled to service connection for dental conditions 
including treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.

As the record now stands, there is no satisfactory proof or 
any clinical record of current gum disease.  And any gum 
disease with loss of teeth that the veteran may have does not 
meet the requirements under 38 C.F.R. § 17.161 for service 
connection for the limited purpose of receiving VA treatment, 
such as a service -connected compensable dental disability, a 
noncompensable dental condition shown to have been in 
existence at time of discharge or release from active 
service, or a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for gum disease. 

Foot Disability

The veteran attributes his foot deformities to marching 
during service.  To the extent the veteran has described 
itching, which is more of a skin condition, the skin 
condition is remanded for further development. 

The service personnel records show that the veteran's awards 
and decorations included the Vietnam Service Medal, Combat 
Infantryman Badge, and Purple Heart.  The Board acknowledges 
that where the record indicates that the veteran engaged in 
combat during service, the provisions of 38 U.S.C.A. § 
1154(b) are for application.  Even if it is presumed that the 
veteran suffered foot injuries during combat, the Board 
emphasizes that medical evidence of a nexus to service is 
still required.  See Wade v. West, 11 Vet. App. 302, 306 
(1998); Libertine v. Brown, 9 Vet. App. 521, 522-24 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The service medical records do not show any complaint, 
clinical finding, or history of a foot deformity, except from 
skin condition.  As previously noted, skin manifestations of 
the feet will be addressed in relation to the claim of 
service connection for skin disease. 

After service, VA records dated, beginning in June 1986, show 
that the veteran had pain and swelling in both feet, which he 
reportedly had had for several years.  X-rays of the feet 
revealed mild pes cavus and metatarsus varus deformities, 
bilaterally.  

The medical evidence shows that the veteran has been 
diagnosed by VA with a deformity of the feet in 1986, more 
than a decade after service.  The absence of documented 
complaints of a foot problem from 1974 to 1986 weighs against 
the claim.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  Moreover, there is no favorable medical 
evidence showing that any current foot deformity is related 
to service or directly caused by exposure to Agent Orange.  
And the current foot deformity is not subject to presumptive 
service connection due to exposure to Agent Orange under 
38 U.S.C.A. § 1116.  

To the extent that the veteran relates his bilateral foot 
disability to service, where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates a foot disability to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  



As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that relates the current foot deformities to service 
or to exposure to Agent Orange, the preponderance of the 
evidence is against the claims for service connection for 
right and left foot deformities, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for gum disease is denied.  

Service connection for left foot pes cavus deformity to 
include as due to exposure to Agent Orange is denied.  

Service connection for right foot pes cavus deformity to 
include as due to exposure to Agent Orange is denied.  


REMAND

Skin Disease 

During service, in January 1969, the veteran gave a history 
of "boils" and "foot trouble".  The examiner noted that 
the veteran had occasional dermatomycosis pedis with no 
residuals.  In December 1970, the veteran was treated for 
furuncle on the right buttock.  

VA records, dated from 1999 to 2005, show that the veteran 
has been treated for dermatitis, involving the buttocks and 
groin, onychomycosis, and a recurrent rash that was possibly 
a type of tinea.  



Polyarthritis 

During service in November 1997, the veteran complained of 
pain in the lower thoracic spine, and X-rays showed mild 
scoliosis.  In January 1969, the veteran complained of a 
backache, and indicated that he had had the same trouble in 
November 1967.  In June 1969, he was involved in a jeep 
accident with injury to the right shoulder, but records show 
that he also suffered abrasions to the back.  

VA records, beginning in 1986, show that the veteran has 
complained of pain in various joints to include the low back, 
hip, and left knee.  He was diagnosed with arthritis, 
polyarthritis, and osteoarthritis.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that a medical examination is necessary to make a 
decision on the claims.  Accordingly, the case is REMANDED 
for the following action.

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
dermatological examination to determine 
whether the veteran has any current skin 
condition involving the torso and lower 
body, including the feet.  The claims 
folder must be made available for review 
by the examiner.  If skin disease is 
present, the examiner is asked to express 
an opinion as to whether it is at least as 
likely as not that any current skin 
condition is related to the in-service 
skin problem, involving the feet and 
buttock.

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has arthritis to 
include the back.  The claims folder must 
be made available for review by the 
examiner.  If arthritis is present, the 


examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current arthritis 
is related to the in-service complaints of 
backache. 

3. Upon completion of the above, 
adjudicate the claims. If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


